

117 HR 4774 IH: Landowners’ Right to Due Process in Rehearings at FERC Act of 2021
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4774IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Malinowski (for himself, Mr. Casten, Mrs. Watson Coleman, Ms. Kuster, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Natural Gas Act with respect to the rehearing process, and for other purposes.1.Short titleThis Act may be cited as the Landowners’ Right to Due Process in Rehearings at FERC Act of 2021. 2.Natural Gas Act rehearingsSection 19(a) of the Natural Gas Act (15 U.S.C. 717r(a)) is amended to read as follows:(a)Rehearings(1)In generalAny person, State, municipality, or State commission aggrieved by an order issued by the Commission in a proceeding under this Act to which such person, State, municipality, or State commission is a party may apply for a rehearing within 30 days after the issuance of such order. The application for rehearing shall set forth specifically the ground or grounds upon which such application is based. Upon such application the Commission shall have power to grant or deny rehearing or to abrogate or modify its order without further hearing. No proceeding to review any order of the Commission shall be brought by any person unless such person shall have made application to the Commission for a rehearing thereon. Until the record in a proceeding shall have been filed in a court of appeals, as provided in subsection (b), the Commission may at any time, upon reasonable notice and in such manner as it shall deem proper, modify or set aside, in whole or in part, any finding or order made or issued by it under the provisions of this Act. (2)Deadline(A)In generalExcept as provided in subparagraph (B), the Commission shall act on the merits of an application filed under paragraph (1) by the date that is 90 days after the date on which the applicable order is issued.(B)Lack of quorumIf the Commission fails to act on the merits of an application filed under paragraph (1) by the date that is 90 days after the date on which the applicable order is issued because the Commission lacks a quorum on such date, the Commission shall act on the merits of the application by the date that is 30 days after the date on which the Commission establishes a quorum.(C)Failure to actIf the Commission fails to act on the merits of an application filed under paragraph (1) by the applicable deadline under subparagraph (A) or (B), the application shall be deemed to be denied.(3)Certain orders(A)ProhibitionWith respect to an order issued under section 3 or 7, during the covered period—(i)the Commission may not authorize any construction-related activity that is related to the order; and(ii)notwithstanding section 7(h), a holder of a certificate of public convenience and necessity that is the subject of the order may not exercise the right of eminent domain to acquire land or other property to carry out an activity authorized by the order.(B)Covered periodFor purposes of subparagraph (A), the term covered period means the period that begins on the date on which the applicable order is issued and ends—(i)on the date that is 30 days after such date, if no application for rehearing with respect to the order is filed under paragraph (1) by such date; or(ii)if such an application is so filed, on the date on which the Commission act on the merits of the application, or the application is deemed to be denied, as applicable. .